Citation Nr: 1626177	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 4, 2014.

2. Entitlement to a disability rating in excess of 50 percent for PTSD from December 4, 2014.

3. Entitlement to service connection for a cervical spine disorder. 
 
4. Entitlement to service connection for a lumbar spine disorder.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.  He was awarded a Purple Heart with a bronze star.

This appeal to the Board of Veterans' Appeals (Board) arose from January and June 2008 rating decisions.  In the January 2008 rating decision the RO granted service connection for PTSD and assigned an initial 30 percent disability rating effective September 20, 2007.  In February 2008, the Veteran filed a notice of disagreement (NOD) with regard to this denial.  In the June 2008 rating decision the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of service connection for a cervical spine disorder and denied service connection for a lumbar spine disorder as well as for residuals of a gunshot wound to the left arm.  In February 2009, the Veteran filed an NOD with regard to this denial.  A statement of the case (SOC) addressing all four issues was issued in February 2010, and the Veteran filed a substantive appeal in March 2010. 

In April 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the San Antonio satellite office of the RO; a transcript of that hearing is of record.  During the hearing, the Veteran indicated that he wished to withdraw from appeal the claim for service connection for residuals of a gunshot wound to the left arm.  He also submitted additional evidence, along with a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

As reflected in the June 2008 rating decision and the February 2010 SOC, the RO denied the Veteran's petition to reopen the claim for service connection for a cervical spine disorder.  After the submission of additional evidence, the RO reopened the claim, but denied the claim on the merits.  See February 2014 Supplemental SOC (SSOC).  

In August 2014, the Board found that the Veteran had submitted new and material evidence to reopen his claim for service connection for a cervical spine disorder.  At that time, the Board also remanded to the Appeals Management Center (AMC) in Washington, DC, the claims for service connection for a cervical spine disorder and lumbar spine disorder, as well as the claim for increased rating for PTSD, for further action.

After accomplishing further action, in February 2015, the AMC issued an SSOC denying the claims for service connection for a cervical spine disorder and a lumbar spine disorder.  In April 2015, the Veteran submitted additional private medical evidence on his claims for service connection for cervical spine disorder and lumbar spine disorder.  In June 2015, the RO issued an SSOC once again denying the claims.  That same month, the RO issued a rating decision awarding a higher, 50 percent rating for PTSD, effective December 4, 2014.  As the Veteran was not granted the full benefit sought, the matters of higher ratings for PTSD before and after December 4, 2014, remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

The appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals the April 2014 Board hearing transcript as well as VA treatment records dated from October 2009 through October 2013, and from June 2010 through July 2015.  The remaining documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal. 

The Board's decision granting an initial 50 percent but no higher rating for PTSD is set forth below.  The claims for service connection for a cervical spine disorder and lumbar spine disorder are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.
 
2.  Since the September 20, 2007, effective date of the award of service connection, the Veteran's PTSD symptoms have primarily included depression, trouble falling and staying asleep, irritability and outbursts of anger, exaggerated startle response, trouble concentrating, hypervigilance, difficulty to establish and maintain relationships with family and friends, difficulty in adapting to work and stressful circumstances, anxiety, and suspiciousness.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest no more than occupational and social impairment with reduced reliability and productivity.
 
3.  The schedular criteria are adequate to evaluate the Veteran's PTSD at all points pertinent to this appeal, and no claim of unemployability due to the disability has been raised.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 50 percent for PTSD, from the September 20, 2007 effective date of the award of service connection to December 4, 2014, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a February 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and December 2007 and December 2014 VA examination reports.  Also of record and considered in connection with the claim is the transcript of the Veteran's hearing on appeal, along with various written statements from the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded the opportunity to provide testimony on his PTSD during an April 2014 Board hearing.   In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issues on appeal (to include the matter of a higher initial rating for PTSD) was identified, and, pertinent to this matter, testimony was elicited regarding the Veteran's symptoms, treatment, and whether his PTSD affected his employability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claim was ordered.  

Pursuant to the Board's August 2014 remand, in September 2014, the AOJ sent the Veteran a letter requesting that he provide, or provide information and authorization for VA to obtain, additional evidence pertinent to the claims on appeal that were not currently of record.  No private treatment providers were identified.  Also pursuant to the August 2014 remand, in December 2014, the Veteran was scheduled for a psychiatric VA examination.  Moreover, in January 2015, the RO obtained and associated VA treatment records from the San Antonio VA Medical Center (VAMC).  Thereafter, the AOJ issued a rating decision increasing the rating for the Veteran's PTSD to 50 percent from December 4, 2014.  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, as the AOJ already assigned staged ratings for the Veteran's PTSD, the Board must consider the propriety of the ratings assigned, as well as whether any further staged rating is appropriate. 

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations have frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

A December 2007 VA examiner found that the Veteran had chronic PTSD with heavy alcohol usage not meeting the full criteria for alcohol abuse.  During the examination, the Veteran reported that he lived with his wife, with no children, and that he got along well with both his wife and his siblings.  He stated that he last worked in September 2003 but had to stop because of health problems, to include leg problems caused by spinal stenosis.  He remarked that although he received a certification as a teacher, he never taught because he "didn't want any of the symptoms to affect [him] in a classroom of kids."  He stated that he was treated for PTSD in the 1990s but that he stopped after a few years because it was difficult to get an appointment with his psychiatrist.  He contended that he thought about Vietnam almost every day and that he had nightmares about the war at least once a month.  He reported that certain sounds and smells, like the sound of helicopters and the smell of fuel, would trigger his memories, and that he became excited when he saw the news about the Iraq war.  While he was active at the Veterans of Foreign Wars (VFW), he "never took the top position" because he did not like to "mix with other people" or be "actively involved with them," and instead preferred to "sit back and look."  He related that he had memory problems, in that he could no longer remember the names of people he knew or specific events that happened in Vietnam.  He also stated that while he fell asleep quickly, he would wake up two to three times during the night and that it would take him a long time to fall back to sleep.  He explained that he used to get out of bed to check the windows and doors but that he had stopped doing so for about 10 years, although he slept with two weapons. 

The examiner noted that the Veteran had a "mostly negative range of affect, especially suffering from depression, anger, and hostility."  The examiner remarked that he "seemed quite honest, forthright, and reliable."  He was oriented to time, place, person, and purpose.  He had a casual appearance and was appropriately groomed.  His mood was "quite sad," his behavior was somewhat withdrawn but otherwise appropriate, and his affect was otherwise blunted.  He had normal speech, and his concentration, thought process, and recent and remote memory appeared to be intact.  There was no impairment of judgment or abstract thinking.  He did not describe any panic attacks, although he described some suspiciousness, especially around people he did not know.  There was no history of delusion, hallucination, or obsessional rituals, and no suicidal or homicidal ideations.  The examiner noted that he experienced recurrent recollection of Vietnam, recurrent distressing dreams, and intense distress at sensory events.  He had symptoms of avoidance, marked diminished participation in social activities, detachment from others, great anger and hostility, and a mostly negative range of affect.  He also had symptoms of increased arousal evidence by his difficulty falling and staying asleep, irritability and anger outbursts, exaggerated startled response, trouble concentrating, and hypervigilance.  The examiner found that his PTSD symptoms were chronic and caused great difficulty socializing with others, and assigned a GAF score of 55.

During his April 2014 hearing, the Veteran testified that he suffered from anxiety attacks with no specific triggers.  He stated that he did not like being around crowds, that he always knew where the exits were located, and that he must always sit with his back to a wall when he goes to a restaurant.  He also reported that he had outbursts of anger or irritability, which he learned to mostly keep under control.  He stated that he stopped working in 2003 mostly due to his physical condition rather than his PTSD.  His wife testified that he became easily excitable and upset, such as when stuck in traffic or when he saw certain things on the news; she explained that he starts to scream and will have to get away from the situation.  She stated that he thrashed in his sleep and that they no longer sleep in the same bedroom partially because of his sleep disturbances.

On December 2014 VA examination, the Veteran stated that he still had a good relationship with his wife of 48 years, and that they did not have any children.  He reported that he and his wife went places together occasionally, and that he recently went out with a friend from the military, which rarely happened.  He also stated that he visits his nieces and nephews in Chicago about once a year.  He related that he was unemployed, primarily due to his medical problems, but that he was also irritable and angry with people when on the job.  He reported that he had not received any mental health treatment since the 1990s, and that currently he had distressing recollections of traumatic events; reactions to cues in the environment, such as the smell of fuel; avoidance behaviors, such as staying away from crowds because "it's too much close contact;" irritability; hypervigilance, such as waking up in the night to check his doors and locks; distressing dreams; and difficulty concentrating.  He also contended that he was forgetful of names of people, although he did not have difficulty learning and retaining new information.  

The examiner found that the Veteran had PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was noted that the Veteran exhibited symptoms of markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; problems with concentration; avoidance of or efforts to avoid distressing memories; and avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings.  The examiner noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran actively exhibited symptoms of anxiety; suspiciousness; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work like setting.  

However, the examiner also noted that the Veteran was alert and oriented to time, place and person; dressed casual and appropriately; and that his verbal comprehension was good.  He had normal speech and there was no obvious indication of formal thought disorder, delusions, or visual or auditory hallucinations.  He had intact insight and judgment, and his thought processes were logical, linear, and goal directed.  His mood was euthymic with congruent affect, and he did not experience suicidal or homicidal ideation, or panic attacks.  The examiner assigned a GAF score of 59 for PTSD symptoms with increased anxiety and avoidance behaviors affecting functioning in the environment and quality of life, as well as some negative impact of symptoms of PTSD with irritability in an occupational environment.  The examiner concluded that the Veteran's "level of symptoms of PTSD are at about the same level as during previous evaluation in 2007."

Based on the consideration of the above-cited evidence, including the VA examination reports and the lay statements of record, the Board finds, with resolution of all reasonable doubt in the Veteran's favor, that the collective lay and medical evidence indicates that an initial 50 percent rating is warranted from the September 20, 2007, effective date of the award of service connection to December 4, 2014, but that no higher rating is warranted at any point pertinent to the appeal.

Throughout the entire period under consideration,  the evidence shows that the Veteran's PTSD has been relatively stable, and that his symptoms have remained essentially the same in both type and extent, frequency or severity.  The December 2007 and December 2014 VA examiners remarked that the Veteran exhibited symptoms of anxiety and suspiciousness.  He also experienced distress at sensory events, such as flashbacks with the smell of fuel.  In addition, the Veteran also displayed symptoms of avoidance and detachment from others, as demonstrated by his statements in December 2007 that he did not like to "mix with other people" or be "actively involved with them," his April 2014 testimony that he did not like being around crowds, and his December 2014 statements that he avoided crowds.  Likewise, in December 2007 and December 2014, he described mild memory loss, such as forgetting names of people he knew and events that transpired in Vietnam.  He also suffered from sleep disturbances, such as difficulty falling and staying asleep; and excitability, as evidenced by his December 2007 statements and his wife's April 2014 testimony that he became excited when watching the news about the war in Iraq.  Most notably, however, the December 2014 VA examiner opined that the Veteran's "level of symptoms of PTSD are at about the same level as during previous evaluation in 2007."

Thus, the Board finds that, since the September 20, 2007, effective date of the award of service connection, the Veteran's PTSD symptoms have primarily included depression, trouble falling and staying asleep, irritability and outbursts of anger, exaggerated startle response, trouble concentrating, hypervigilance, difficulty to establish and maintain relationships with family and friends, difficulty in adapting to work and stressful circumstances, anxiety, and suspiciousness.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with reduced reliability and productivity-the level of impairment contemplated in the 50 percent rating .

Notably, the assigned GAF scores of 55 (in December 2007) and 59 (in December 2014) are consistent with no more than a 50 percent rating.  Under the DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  Here, the Veteran's symptoms most closely approximate the symptoms delineated in the criteria for a 50 percent rating under the General Rating Formula.  While the Veteran has had difficulty maintaining effective work and social relationships, and has exhibited memory problems, he has maintained a good relationship with his family and has not experienced impairments in judgment, abstract thinking, or panic attacks more than once a week.

The Veteran has not been shown to experience the vast majority of symptoms listed in the criteria for a 70 percent rating as examples of those of the type and extent, frequency, and/or severity to result in major deficiencies in most areas.  To the contrary, the evidence shows that while he has engaged in obsessional rituals, as evidenced by his need to check his doors and locks several times during the night, his speech was within normal limits for articulation, tone, and volume; he denied experiencing any panic attacks, although he was suspicious of people he did not know; his judgment was intact and he denied any problems with impulse control; he was dressed in appropriate casual attire with no indication of poor hygiene; and he continued to be married to his wife of 48 years and visited his family in Chicago at least once a year.  Hence, the Board cannot find that he has experienced symptoms of the type and extent, frequency and/or severity (as appropriate) to warrant at least a 70 percent rating.  As the criteria for the next higher,70 percent rating are not met, it logically follows that the criteria for the maximum, 100 percent rating (for symptoms resulting in total occupational and social impairment) likewise are not met. 

In sum, the Board finds that, since the September 20, 2007, effective date of the award of service connection, the Veteran's PTSD has resulted in psychiatric symptoms of the type and extent, frequency, and/or severity, as appropriate, to indicate the level of impairment contemplated in the schedular 50 percent, but no higher, rating. 

In reaching the above conclusions, the Board is mindful that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra. The Board has not required such symptoms in affording the Veteran the benefit of the doubt and awarding the 50 percent rating from September 20, 2007 (which, incidentally, is consistent with the March 2016 statement of the Veteran's representative that the Veteran should be assigned at least a 50 percent disability rating for the entire appeal period).  However, as explained above, the Board has also found that that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency, or severity (as appropriate), to result in the occupational and social impairment with deficiencies in most areas enquired for a 70 percent rating, at any relevant time.

Additionally, the Board finds that at no point since the September 20, 2007, effective date of the award of service connection has the Veteran's PTSD been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra. Also, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's PTSD is appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that during the April 2014 hearing, the Veteran reported that he was unable to work mostly due to physical disabilities.  Likewise, in December 2007 and December 2014 VA examinations, he reported that he had to stop working due to his physical conditions, specifically his cervical and lumbar spine stenosis.  As such, there is no evidence or argument that the Veteran's service-connected psychiatric disability, alone, has actually or effectively rendered him  unemployable.  As, under these circumstances, a claim for a TDIU due to PTSD has not been raised in conjunction with the current claims for higher ratings,  such need not be addressed herein.

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD.  Rather, the Board finds that, resolving all reasonable doubt in the Veteran's favor, an initial 50 percent rating is warranted from the September 20, 2007, effective date of the award of service connection, but that but the preponderance of the evidence is against assignment of a rating in excess of 50 percent for PTSD at any pertinent point.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating of 50 percent for PTSD, from September 20, 2007 to December 4, 2014, is granted, subject to the legal authority governing payment of compensation.

A rating in excess of 50 percent for PTSD is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the cervical and lumbar spine service connection claims, in the August 2014 remand, the Board directed that a VA examination be conducted to obtain opinions addressing the relationship, if any, between each such current disability and service.  The requested examination was conducted December 2014; however, the opinions obtained are not sufficiently responsive to the prior remand directives, necessitating another remand.  Id.

In this regard, the examiner failed to address the questions needed to determine whether the presumption of soundness is rebutted-specifically, whether any diagnosed disability clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service-in particular, as a result of injury therein.  The examiner also failed, as directed, to specifically consider and discuss a March 2008 VA examination report noting diagnoses of degenerative arthritis with intervertebral disc syndrome of cervical spine and arthritis of the thoracic/lumbar spine; February 2010 and March 2014 statements from Dr. D.L.H. and the February 2010 statement from Dr. D.J.A., which tend to relate the Veteran's cervical and thoracic/lumbar spine disorders to military service on the basis of aggravation of pre-existing disabilities; and the Veteran's descriptions of two in-service incidents, specifically an instance when he was kicked in the neck and the head during training, and sustained injury that he relates to current cervical and lumbar spine disorders with continuity of symptoms since service.

The Board further notes that in April 2015, the Veteran submitted additional medical evidence in which Dr. J.W.E. opined that "it [was] as likely as not, that [the Veteran's] repeated complaints of having problems with his foot are a result of the significant cord compression that he had throughout his entire service career," and thus concluded that the Veteran's cervical spine issues are as likely as not service-connected.  Further, Dr. J.W.E. also found that it was as likely as not that the Veteran had low back pain pre-existing service, "as demonstrated on his initial examination when entering the military."  He noted that the Veteran's "duties as a chemical equipment repairman and being required to get in and out of vehicles quickly caused significant strain on his low back region."  He opined that the "duties in the United States Army exacerbated his previous lumbar spine condition," and that it was as likely as not "that his severe lumbar stenosis is service-connected."  

Accordingly, the AOJ should obtain addendum opinions from the December 2014 VA examiner (or from another appropriate physician based on claims file review, if possible) addressing the etiology of current cervical and lumbar spine disabilities.  In formulating any opinion, the examiner should discuss whether the Veteran's diagnosed disabilities, if any, clearly and unmistakably existed prior to service; and, if so, whether the disabilities were clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service (particularly, as a result of injury); consider the Veteran's sworn testimony that he has had continuity of low back symptomatology since service, and discuss the statements from Dr. D.L.H. and Dr. D.J.A., who related the Veteran's cervical and thoracic/lumbar spine disorders to military service on the basis of aggravation of pre-existing disabilities, and the statements from Dr. J.W.E., who opined that the Veteran's cervical spine disorder was at least as likely as not related to or a result of service, and that his pre-existing lumbar spine disorder was at least as likely as not exacerbated by or aggravated by his service.

The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the Board acknowledges that the AOJ obtained outstanding VA treatment records from the San Antonio VA Medical Center (VAMC) in connection with the August 2014 remand.  However, the record indicates that the Veteran receives VA outpatient treatment for his cervical and lumbar spine disorders, and the most recent VA outpatient treatment of record is dated in July 2015.  Thus, any additional, outstanding VA treatment records should be associated with the file. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (to include as regards private treatment),  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Antonio VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2015..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and or the above has been completed, arrange to obtain addendum opinions addressing the nature and etiology of current cervical and lumbar spine disabilities from the December 2014 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should clearly identify all disorder(s) of each the cervical spine and the thoracic/lumbar spine currently present or present at any point pertinent to the current claims (even if currently asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether the disability clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service-in particular, as a result of injury therein. 

For each disability found not to have clearly and unmistakably pre-existed service, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service-particularly, as a result of in-service injury, as alleged. 

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions, to particularly include the following:

Post-service June 1970 private treatment records showing that the Veteran was treated for acute cervical strain after an automobile accident; 

A September 1970 VA examination report documenting that the Veteran denied cervical spine complaints and indicating that no orthopedic condition was found on physical evaluation;

VA treatment records documenting complaints of sharp, radiating pain and numbness of the right shoulder beginning November 1990 due to constant movement of the right shoulder during work;

The report of a December 1990 VA examination of the right shoulder reflecting an assessment of probable shrapnel palpable in scalp, neck, and left arm; 

An August 1991 VA X-ray report of the cervical spine showing (1) short arc levoscoliosis at C2-3; (2) asymmetry of the pars interarticularis at that level; and (3) narrowing of the IV foramina at C3-4 level, more on the left; 

The report of a September 1991 magnetic resonance imaging (MRI) scan documenting impressions of inferior C6 noted modic type II endplate changes, and minimal left C3-4 foraminal narrowing; 

A September 1992 VA treatment record showing complaints of recurrent shoulder and neck pain attributed to a July 1989 incident; 

A March 2008 VA examination report noting diagnoses of degenerative arthritis with intervertebral disc syndrome of cervical spine and arthritis of the thoracic/lumbar spine; 

February 2010 and March 2014 statements from Dr. D.L.H., and the February 2010 statement from Dr. D.J.A., which tend to relate the Veteran's cervical and thoracic/lumbar spine disorders to military service on the basis of aggravation of pre-existing disabilities; 

The April 2015 statement from Dr. J.W.E., which relates the Veteran's cervical spine disorder to service, and his lumbar spine disorder on the basis of aggravation of pre-existing disabilities; and,

The Veteran's descriptions of two in-service incidents in which he sustained injury that he relates to current cervical and lumbar spine disorders with continuity of symptoms since service. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. 
 
7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


